FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 4, 2021

                                     No. 04-21-00194-CR

                                      Chance WATSON,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 7426
                         Honorable Kirsten Cohoon, Judge Presiding


                                        ORDER
        The current deadline for court reporter Sandra Randle Jackson to file her volumes of the
reporter’s record is September 30, 2021. On September 29, 2021, Ms. Jackson requested an
extension of time to file the record until October 14, 2021. After consideration, we GRANT Ms.
Jackson’s request and ORDER her file to file her volumes of the reporter’s record by October
14, 2021.


                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of October, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court